         Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 1 of 19




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA           :
                                    :
       v.                           :             Case No. 21-CR-00181-CKK
                                    :
 DANIEL RAY CALDWELL                :
                                    :
       Defendant.                   :
____________________________________:

OPPOSITION TO DEFENDANT’S MOTION FOR PRE-TRIAL RELEASE [ECF No. 21]

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in opposition to the defendant,

Daniel Ray Caldwell, being released from pre-trial detention. ECF No. 21. The defendant should

be detained pending trial pursuant to 18 U.S.C. § 3142(f)(1)(A) [Crime of Violence]. Moreover,

the defendant should be detained pending trial pursuant to 18 U.S.C. §§ 3142(e) and (f)(2). The

Court should order the defendant detained because there are no conditions or combination of

conditions which will reasonably assure the appearance of the defendant as required and ensure

the safety of any other person and the community.

       The government respectfully requests that the following points and authorities, as well as

any other facts, arguments and authorities presented at the detention hearing, be considered in the

Court’s determination regarding pre-trial detention.

                                        BACKGROUND

1.     Procedural Posture

       The defendant was arrested in Texas on February 10, 2021. He appeared before Magistrate

Judge Kimberly C. Priest Johnson in a detention hearing on February 22, 2021 and continued to

March 4, 2021. Judge Johnson issued an order of detention pending trial and a commitment to
         Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 2 of 19




another district while the defendant was remanded to the custody of the U.S. Marshals for transport

to the District of Columbia.

       On March 3, 2021, an indictment was returned with respect to Caldwell, charging him with

following seven counts:

   1. Obstruction of Law Enforcement During Civil Disorder (18 U.S.C. § 231(a)(3)) (5 year
      max);
   2. Inflicting Bodily Injury on Certain Officers (18 U.S.C. § 111(a)(1), and (b)) (20 year max);
   3. Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority
      with a Deadly or Dangerous Weapon (18 U.S.C. § 1752(a)(1), (b)(1)(A)) (10 year max);
   4. Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a Deadly or
      Dangerous Weapon (18 U.S.C. § 1752(a)(2), (b)(1)(A)) (10 year max);
   5. Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or
      Dangerous Weapon (18 U.S.C. § 1752(a)(4), (b)(1)(A)) (10 year max);
   6. Violent Entry and Disorderly Conduct on Capitol Grounds (40 U.S.C. § 5104(e)(2)) (6
      month max)
   7. Act of Physical Violence in the Capitol Grounds or Buildings (40 U.S.C. § 5104(e)(2)(F))
      (6 month max).

                                   FACTUAL BACKGROUND

   1. The Attack on the United States Capitol on January 6, 2021

       The defendant, Daniel Ray Caldwell, has been indicted on seven counts, as detailed further

below, arising from his participation in a riot that occurred at the United States Capitol Building,

located at 1 First Street, NW, Washington, D.C. on January 6, 2021.

       The government hereby proffers that, two months after the November 3, 2020 presidential

election, on January 6, 2021, a joint session of the United States Congress convened at the Capitol

to certify the vote count of the Electoral College of the 2020 Presidential Election. The joint session

began at approximately 1:00 p.m., with then–Vice President Mike Pence presiding. By 1:30 p.m.,

the United States House of Representatives and the United States Senate adjourned to separate

chambers within the Capitol to resolve an objection raised in the joint session. Vice President

Pence continued to preside in the Senate chamber.




                                                  2
         Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 3 of 19




       As the House and Senate proceedings took place, a large crowd of protestors gathered

outside the Capitol. “[T]emporary and permanent barricades were in place around the exterior of

the . . . building, and U.S. Capitol Police were present and attempting to keep the crowd away from

the Capitol building and the proceedings underway inside.” Shortly after 2:00 p.m., a violent mob

of rioters “forced entry” into the Capitol, and mayhem broke out inside the building, putting an

hours-long halt to the electoral vote count while elected representatives, congressional staff, and

members of the press hid from the mob. The joint session, and thus the constitutional ritual of

confirming the results of the 2020 Presidential Election, “was effectively suspended until shortly

after 8:00 p.m.”

   2. Daniel Caldwell’s Criminal Conduct

       At approximately 1:00 p.m., a crowd of violent rioters had broken through previously

barricaded areas and assembled on the Lower West Terrace, which was off limits to the public at

that time. USCP had formed a line of bike racks extending from the North end of the Lower West

Terrace to the South end, to act as a barrier against the crowd. Officers were standing watch behind

this line and fending off repeated attempts by the rioters to pull on the bike racks, either with their

hands or with ropes and straps, and move forward toward the Capitol.

       The surveillance footage of this incident shows Caldwell confronting and taunting law-

enforcement. At approximately 2:05 p.m., Caldwell can be seen walking up the steps towards a

group of law-enforcement officers forming a human shield to protect the U.S. Capitol at the Lower

West Terrace. See Figure One.




                                                  3
        Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 4 of 19




                                   Figure One

Caldwell is captured on video from multiple angles and multiple sources. See Body Worn Camera

screen capture from Officer Rodriguez, Figure Two.




                                   Figure Two


                                             4
        Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 5 of 19




See also, BWC video from Officer Chance, Figure Three.




                                    Figure Three

Caldwell was also captured on video by in independent YouTube vlogger, and uploaded to

YouTube under the title “Storm The Capital w/ dream floral.” See Figure Four.




                                    Figure Four

       After receiving tips, including two Youtube videos posted by @chris_sigurdson titled,

“Storm The Capitol w/ dream floral”, viewing United Stated Capitol Police video, bodyworn



                                              5
         Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 6 of 19




camera footage and a ProPublica video where Caldwell gives an interview recalling his actions at

the Capitol, the FBI was able to identify Caldwell.

       Video obtained from United Stated Capitol Police shows Caldwell, wearing an olive drab

in color hoodie, dark glasses on a camouflage hat, camouflage assault pack, and camouflage

trousers, yelling and flipping off Officers in the police line shortly before unleashing a mist of

pepper spray/mace, while moving his hand from left to right in an attempt to get the entire line of

officers. See Figures Five and Six.




               Figure Five                                  Figure Six

       A different angle from a distance shows Caldwell at the front of the crowd at the point

where the crowd confronts law-enforcement. See Figure Seven.




                                                6
        Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 7 of 19




                                    Figure Seven

       During the events of the day, Caldwell is also captured on video talking to someone on a

Baofeng radio. See Figure Eight.




                                    Figure Eight


                                               7
         Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 8 of 19




       Subsequently, in an interview at the Renaissance Hotel in Arlington, Virginia, wearing the

same clothing he was seen wearing earlier, this time with a red sticker on the left breast that read

“Guns SAVE Lives” sticker on his sweatshirt. Caldwell recalled that a large fight broke out and a

female was hit in the neck. Caldwell said that individuals stayed in the area and police were

spraying mace towards him. Caldwell then threatened the officers using spray to deploy the

individuals in the area and meant to disperse the angry crowd by yelling back to them that if they

continued, he would return spray. Once the officers sprayed him, Caldwell sprayed toward police

officers and believed he sprayed around 15 officers. Caldwell stated that officers then shot him

with a big cannon with rubber bullets. This showed a complete lack of respect for the role of law

enforcement, in which officers were attempting to stymie further chaos on the scene and Caldwell

responded with further violence and anger. See Figures Nine and Ten.




               Figure Nine                                   Figure Ten

       After interviewing witnesses who were able to identify Caldwell, W1 described the



                                                 8
         Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 9 of 19




individual as a “huge white supremacist” and was “a complete wacko.” While playing Airsoft

Military Simulation (MilSim), which is a live-action, in person simulation of armed conflict

scenarios conducted by civilians that involve airsoft plastic projectiles launched by replica

weapons, but do not involve actual firearms, according to W1, the individual would bring a real

firearm to the course and had to be corrected on multiple occasions to return the firearm to his

vehicle. Another witness, W2, stated that IT felt discriminated against in the MilSim events and

referred to Caldwell as being a “dickhead” to IT. Specifically, Caldwell’s group would talk loudly

about having real firearms in their vehicles around W2 and would shoot W2 an excessive amount

of times in an attempt to intimidate W2.

       Pursuant to a lawfully-obtained search warrant, law enforcement was able to recover from

the defendant’s premise the camouflage backpack with unique patch and a black Baofeng radio.

From his vehicle, the dark tinted sunglasses were recovered, which Agent Webb testified were

specialized gear to create a protective barrier from things harming the eye. Order of Detention at

4, United States v. Caldwell, 21-MJ-00107-KPJ (E.D. Tex. March 5, 2021), ECF No. 11. Caldwell

came prepared not just with pepper spray/mace, but also with protective gear to protect his eyes,

knowing full well his activities would involve him getting sprayed in returned. At the time of his

arrest, he was wearing the wearing the 5.11 hoodie, which were the items Caldwell was seen

wearing at the Capitol on January 6th.

                                     LEGAL STANDARD

       Under the Bail Reform Act (“BRA”), 18 U.S.C. §§ 3141–3156, “Congress limited pretrial

detention of persons who are presumed innocent to a subset of defendants charged with crimes

that are ‘the most serious’ compared to other federal offenses.” United States v. Singleton, 182

F.3d 7, 13 (D.C. Cir. 1999) (quoting United States v. Salerno, 481 U.S. 739, 747 (1987)). Thus, a




                                                9
         Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 10 of 19




detention hearing must be held at the government’s request only “in a case that involves” a charged

offense falling in one of five enumerated categories, 18 U.S.C. § 3142(f)(1)(A)–(E), or if the

defendant poses a serious risk of flight or of attempting to obstruct justice or threaten, injure, or

intimidate a witness or juror, id. § 3142(f)(2)(A)–(B). The BRA “requires that detention be

supported by ‘clear and convincing evidence’ when the justification is the safety of the

community.” United States v. Simpkins, 826 F.2d 94, 96 (D.C. Cir. 1987). Even if the defendant

does not pose a flight risk, danger to the community alone is sufficient reason to order pretrial

detention. Salerno, 481 U.S. at 755.

       The charges brought against Caldwell triggered a detention hearing under 18 U.S.C.

3142(f)(1)(A) (“crime of violence”), defined broadly as “an offense that has as an element of …

physical force” or a felony that “by its nature, involves a substantial risk that physical force against

the person or property of another.” 18 USC § 3156(a)(4). This case also involves “a serious risk

that such person will flee.” 18 U.S.C. § 3142(f)(2)(A). Accordingly, the Court “shall hold a hearing

to determine whether any condition or combination of conditions … will reasonably assure the

appearance of such person as required and the safety of any other person and the community.” 18

U.S.C. 3142(f). The Court held such a hearing in the Eastern District of Texas on February 22,

2021 and March 4, 2021.

       Having reviewed the evidence in this case, Magistrate Judge Johnson found that pursuant

to 18 U.S.C. § 3142(e)(3), there is a rebuttable presumption that no condition or conditions will

reasonably assure the appearance of the defendant and the safety of the community because there

is probable cause the defendant committed an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for

which a term of imprisonment of 10 years or more is attached. Order of Det. 2, ECF No. 11. To

determine whether conditions exist that will reasonably assure the appearance of the defendant as




                                                  10
         Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 11 of 19




required and the safety of any person in the community, the judicial officer shall consider four

factors: (1) “the nature and the circumstances of the offense charged,” (2) “the weight of the

evidence against the person,” (3) “the history and characteristics of the person,” and (4) “the nature

and seriousness of the danger to any person or the community that would be posed by the person’s

release.” 18 U.S.C. § 3142(g)(l)-(4). Magistrate Judge Johnson reviewed such factors and made

the appropriate decision to detain the Defendant. When a magistrate’s detention order is reviewed

by the trial court, courts in this district have held, in line with courts across the country, that such

detention decisions are reviewed de novo. See United States v. Hunt, 240 F. Supp. 3d 128, 132-33

(D.D.C. 2017); see also United States v. Chrestman, No. 21-mj-218 (ZMF), 2021 WL 765662

(D.D.C. Feb. 26, 2021) at 5-6. Caldwell does not contest that he is eligible for pretrial detention

pursuant to 18 U.S.C. § 3142(f)(1)(A), having been indicted with a crime of violence - Assaulting,

Resisting, or Impeding Certain Officers Using a Dangerous Weapon in violation of 18 U.S.C. §§

111(a)(1) and (b).

                                            ARGUMENT

       The gravity of the conduct that occurred at the U.S. Capitol on January 6, 2021, cannot be

understated. United States v. Sabol, No. 21-cr-35-EGS (D.D.C. April 14, 2021), Memorandum

Opinion (ECF No. 56) at 27, citing United States v. Munchel, No. 21-3010, 2021 WL 1149196 at

4 (D.C. Cir. March 26, 2021) 27. “This was a singular and chilling event in U.S. history, raising

legitimate concern about the security—not only of the Capitol building—but of our democracy

itself.” Id., citing United States v. Cua, No. 21-107 (RDM), 2021 WL 918255, at *3 (D.D.C. Mar.

10, 2021). During the course of the January 6, 2021, siege of the U.S. Capitol, multiple law

enforcement officers were assaulted by an enormous mob, which included numerous individuals

armed with baseball bats, stun guns, fireworks, and pepper spray, among other dangerous weapons.




                                                  11
        Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 12 of 19




Specific members of the mob targeted the individual officers assigned to protect the Capitol as part

of a coordinated effort to breach the police lines, break through the doors of the Capitol, and

achieve their goal of interfering with the certification of the Presidential election. Simply put,

without the violent efforts of these specific individuals to injure and/or incapacitate law

enforcement officers who were executing their duties and protecting our democracy, the barrier

lines would never have been breached, and rioters would likely not have gained entry into the

Capitol Building.

       The defendants’ conduct on January 6th must be analyzed against this backdrop. Without

their premeditated actions to break down the police line and directly attack officers in concert with

likeminded rioters, a breach of the Capitol could not have occurred. While the government

understands that not all participants in the riot are deserving of pretrial detention, those, like the

defendants, who, without provocation, directly assaulted multiple law enforcement officers with

dangerous weapons certainly belong in the most serious category of culpability. See Chrestman,

2021 WL 765662 at 8. (“The conduct of a defendant who injured, attempted to injure, or threatened

to injure others, or who damaged or attempted to damage federal property, is more troubling than

the conduct of a defendant who, though unlawfully present in a restricted area, merely wandered

the premises.”) The assault on uniformed law enforcement officers gives rise to “grave concerns”

regarding the dangerousness of the defendants. Id. (“Grave concerns are implicated if a defendant

actively threatened or confronted federal officials or law enforcement,” because such conduct

demonstrates “disregard for the institutions of government and the rule of law, qualities that bear

on both the seriousness of the offense conduct and the ultimate inquiry of whether a defendant will

comply with conditions of release meant to ensure the safety of the community”).

       The court in Chrestman articulated six “guideposts” for assessing “the comparative




                                                 12
        Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 13 of 19




culpability of a given defendant in relation to fellow rioters.” Id. The guideposts are as follows:

(1) whether the defendant has been charged with felony or misdemeanor offenses; (2) the extent

of the defendant’s prior planning, “for example, by obtaining weapons or tactical gear”; (3)

whether the defendant used or carried a dangerous weapon; (4) evidence of coordination with other

protestors before, during, or after the riot; (5) whether the defendant played a leadership role in the

events of January 6, 2021; and (6) the defendant’s “words and movements during the riot”—e.g.,

whether the defendant “remained only on the grounds surrounding the Capitol” or stormed into

the Capitol interior, or whether the defendant “injured, attempted to injure, or threatened to injure

others.” Id. at 7-8. These factors, “[t]aken together, as applied to a given defendant, . . . are

probative of ‘the nature and circumstances of the offense charged,’ 18 U.S.C. § 3142(g)(1), and,

in turn, of the danger posed by the defendant.” Sabol, Memorandum Opinion at 28-29.

       In this case, five of the six guideposts as applied to Caldwell weigh overwhelmingly

towards a finding of dangerousness. The defendant is charged with felonies as opposed to

misdemeanors.     The defendant obtained a cannister of a chemical weapons specifically in

anticipation of travelling to Washington, D.C. for the January 6 event. Caldwell used a dangerous

weapon, that is, a chemical spray. There is evidence of coordination, as demonstrated by the use

of a Baofeng radio during the riot. Finally, Caldwell injured or attempted to injure others by

attacking multiple unsuspecting officers. An application of the Chrestman guideposts to the facts

before this Court make it clear that Caldwell should be detained. See Munchel, 2021 WL 1149196

at 8 (“those who actually assaulted police officers and broke through windows, doors and

barricades, and those who aided, conspired with, planned, or coordinated such actions, are in a

different category of dangerousness than those who cheered on the violence or entered the Capitol

after others cleared the way.” Id.). In distinguishing those cases from the Munchel decision, Judge




                                                  13
         Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 14 of 19




Emmet G. Sullivan recently held,

               “While the circumstances of January 6, 2021 were unique, and the
               day has passed, it cannot be said that every Capitol Riot defendant
               is no longer a danger because those exact circumstances are unlikely
               to arise again. The D.C. Circuit certainly did not say as much;
               instead, the court observed that for the defendants in that case who
               ‘did not vandalize any property or commit violence, the presence of
               the group was critical to their ability to obstruct the vote and to cause
               danger to the community.’”

Sabol at 60, quoting Munchel at 8.

A.      The Court should continue to hold the Defendant pursuant to 18 U.S.C. § 3142(e)

        The United States submits that there continue to be no condition or combination of

conditions the Court could impose that would reasonably assure the safety of the community or

the appearance of the defendant, which is in line with Magistrate Johnson’s decision pursuant to

18 U.S.C. § 3142(e)(3), in which the factors under 18 U.S.C. § 3142(g)(1-4) were considered. The

Court should continue to deny release pursuant to those factors.

     (1) The Nature and Circumstances of the Offense Charged:

        The defendant has been charged with grave offenses. He forcibly entered and remained on

the Capitol grounds and by his actions, worked to delay and hinder Congress’s certification of the

Electoral College vote. He was at the front of the crowd talking to and flipping off officers, taunting

them before deciding to unleash spray on a large group of officers, knowing full well the effect of

prolonged spray on the officers who were trying to calm and disperse an angry crowd.

        Instead of showing remorse for his actions, he touted his efforts in the ProPublica video by

proudly stating he threatened the officers for spraying the crowd by returning spray back to them.

As stated by Chief Judge Beryl A. Howell, “[t]he actions of this violent mob, particularly those

members who breached police lines and gained entry to the Capitol, are reprehensible as offenses

against morality, civic virtue, and the rule of law.” See United States v. Chestman, 21-mj-218



                                                  14
        Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 15 of 19




(BAH), ECF No. 23, at *13, 16 (D.D.C. February 26, 2021) (“Grave concerns are implicated if a

defendant actively threatened or confronted federal officials or law enforcement, or otherwise

promoted or celebrated efforts to disrupt the certification”).

   (2) The Weight of Evidence Against the Person:

       Substantial evidence supports the position that Caldwell poses a threat to the community.

Caldwell’s violent actions at the Capitol were captured on film, through United States Capitol

Police video, social media footage, and an interview given by Caldwell himself. Caldwell

confirmed his presence at the Capitol and then recounted with pride the actions taken in retaliation

for officers who were trying to maintain peace and trying to disperse an angry crowd that had

already caused an immense amount of violence and destruction. The weight of the evidence thus

strongly supports a finding that no conditions of release would protect the community.

   (3) History and Characteristics of the Person:

       The United States adopts the factual proffer related to the defendant’s history and

characteristics in the February 14, 2021 pretrial services report generated by Tiffany Routh, United

States Probation Officer in Texas. The Defendant has a 2006 conviction for Driving While

Intoxicated in Newburgh Town, New York, a 2008 conviction for Disorderly Conduct and Assault

Causes Bodily Injury – Family Violence from The Colony, Texas, and a 2013 conviction for

Driving While Intoxicated and Resisting Arrest in Denison, Texas.

       As described in Magistrate Judge Johnson’s order, several third-party custodians were

presented by defense as suitable places for Caldwell to live. However, Ms. Caldwell, the

Defendant’ ex-wife would not provide details of the Defendant’s estrangement from his mother

and two brothers. Order of Det. 5, ECF No. 11. Ms. Caldwell gave hesitated answers to whether

she ever heard the Defendant make racist comments. In contradiction of her interview with Agent




                                                 15
          Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 16 of 19




Webb at the time the search warrant of their premise was executed, Ms. Caldwell admitted in the

detention hearing that the Defendant had previous DUIs and that the police were called due to a

domestic situation in which things “escalated”, according to her view. In contrast, the police

detailed that the Defendant slammed Ms. Caldwell’s on a table, straddled her, picked her back up,

sat her back down and picked her up again. She was confronted with the fact that the she was not

able to call 911 because the Defendant ripped the phone from the wall and once confronted with

this information, she admitted she sought a restraining order and began divorce proceedings

against the defendant. Id. at 5-6. She admitted that the Defendant owned nineteen firearms, two of

which belong to her. Although these firearms are now at her daughter’s house, the large number

of firearms owned by a person who has exhibited the level of violence displayed by Caldwell is

alarming. Id. at 6. In Defendant’s Motion to Revoke or Amend Magistrate’s Order of Pretrial

Detention, Defendant claims that him and his ex-wife having lived together for the past five years

and raised their children is evidence that he can be released to their home. Def’s Mot. at 5-6.

However, as the Court noted in its order, there is sufficient evidence that Ms. Caldwell would not

report issues even if they did arise with the Defendant and so the mere fact that they have lived

together for several years did not convince the Court, and should continue to dissuade this Court,

from believing that the Defendant’s release will guarantee accountability and honest reporting of

issues.

          At the continued detention hearing on March 4, 2021, the Defendant’s father testified on

behalf of his son. When asked about the Defendant’s arrest in Dennison, Texas for driving while

intoxicated and resisting arrest in which he physically resisted officers, the Defendant had to be

restrained to have blood drawn at the hospital and broke the hospital bed. Id. Despite being

confronted with this information, Caldwell’s father felt the Defendant would respect him and




                                                 16
        Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 17 of 19




follow instructions.

       Judge Johnson found that neither custodian was appropriate as placement for the Defendant

as Ms. Caldwell may not truthfully contact the Court if the Defendant violated conditions of his

release and that Mr. Caldwell (Defendant’s father) being unaware of the Defendant’s previous acts

of violence will result in his being unable to enforce conditions of release and similarly, casts

doubts on whether he would truthfully contact the Court if the Defendant violated conditions of

his release. Order of Det. 7, ECF No. 11.

       In his motion, Defendant claims that he is not a risk for nonappearance, and then cites

information presented at the detention hearing in the Eastern District of Texas that he was fired

from his job at Texas Instruments. Def’s Mot. at 4-5. This is precisely the kind of evidence that

demonstrates his elevated risk of not appearing due to the lack of income stability and an

employment tie keeping him in Texas if he were released. Moreover, the Defendant’s Pretrial

Services Report, prepared by Tiffany Routh, United States Probation Officer in Texas, cites that

the Defendant is at risk for nonappearance due to his substance abuse history.

       For all of these reasons, the government concurs with Magistrate Judge Johnson that no

condition or combination of conditions that would reasonably assure the appearance of the

defendant as required and the safety of the community.

   (4) Nature and Seriousness of the Danger to Community:

       The defendant’s words and actions evince a serious threat to the community. Per

Chrestman, grave concerns are implicated if a defendant actively threatened or confronted federal

officials or law enforcement, or otherwise promoted or celebrated efforts to disrupt the certification

of the electoral vote count during the riot, thereby encouraging others to engage in such conduct.

21-mj-218, at *13. On several occasions, Caldwell sprays without regards for several seconds in




                                                 17
        Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 18 of 19




the directions of several Officers, without any regarding for their well-being or purposes in

stopping rioters from advancing on the Capitol. As was demonstrated in other instances of

spraying seriously injuring Officers, Caldwell put these Officers in severe risk of harm with his

spray. See Chrestman, at *30 (“Nearly as significant is defendant’s use of force to advance towards

the Capitol and his use of words to lead and guide the mob in obstructing the police and pushing

against police barriers”). He also cursed at and pulled his middle finger out at the Officers, which

displays the extent of a defendant’s disregard for the institutions of government and the rule of

law, qualities that bear on both the seriousness of the offense conduct and the ultimate inquiry of

whether a defendant will comply with conditions of release meant to ensure the safety of the

community. Recently in an assault on a law-enforcement case, the District Court identified and

articulated the threat to the community and commented that “the defendant’s willingness to assault

a police officer on January 6—in the full view of other officers, scores of bystanders, and many

cameras—confirms that, when enraged, he poses a danger to the community.” United States v.

Scott Fairlamb, Case No. 1:21-cr-120-RCL (D. D.C., Apr. 26, 2021) ECF No. 31, pg. 17.

       Caldwell then displayed no remorse for his actions, touting the fact that he shouted back at

the officers that if they sprayed him, he would spray them back. All of the release conditions

available to the Court depend-at least in part-on voluntary compliance. Accordingly, the potential

danger Caldwell poses to the community strongly supports a finding that no conditions of release

would protect the community.



                                         CONCLUSION

       Pretrial detention is necessary in this case to ensure the safety of people and the community,

and the appearance of the defendant as required. Pursuant, to 18 U.S.C. § 3142(e), there is clear




                                                18
        Case 1:21-cr-00181-CKK Document 22 Filed 05/03/21 Page 19 of 19




and convincing evidence that the defendant would pose a danger to the community if released, and

that there are no release conditions or combination of conditions that would ensure the safety of

the community and has already been determined by a prior Magistrate Judge.

                                      Respectfully submitted,

                                      CHANNING D. PHILLIPS
                                      ACTING UNITED STATES ATTORNEY


                                      /s/ James D. Peterson
                                      JAMES D. PETERSON
                                      VA Bar 35373
                                      James D. Peterson
                                      Trial Attorney
                                      Criminal Division
                                      United States Department of Justice
                                      1331 F Street N.W.
                                      6th Floor
                                      SAUSA
                                      U.S. Attorney’s Office for the District of Columbia
                                      Washington, D.C. 20530
                                      (202) 353-0796
                                      James.d.peterson@usdoj.gov




                                               19
